ORDER

PER CURIAM.
Vickie Jennings and Virgil Jennings appeal from the judgment of the trial court dismissing their petition with prejudice. They contend that their petition was timely filed and that a dismissal of a medical malpractice claim for failure to attach a properly notarized affidavit is a dismissal without prejudice.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).